Citation Nr: 1040322	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service-connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In June 2008, a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member making 
this decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service treatment records show that, after exercising during 
service, the Veteran had spondylolysis with an increased 
lumbosacral angle.  Spondylolysis is the degeneration or 
deficient development of a portion of the vertebra; it commonly 
involves the pars interarticularis, which can result in 
spondylolithesis.  STEDMAN'S MEDICAL DICTIONARY, 1678 (27th ed., 
2000).  Spondylolithesis is the forward movement of the body of 
one of the lower lumbar vertebrae on the vertebra below it or 
upon the sacrum.  Id.  This raises the possibility that injury 
may have resulted in aggravation or an additional superimposed 
disability.  

The Veteran has provided testimony to the effect that he had no 
back problems prior to service or throughout basic training.  He 
testified that he fell while chinning on a bar and landed sitting 
flat on his rear end.  He stated that he hurt his back at that 
point and that it has hurt ever since.  Given the chronic nature 
of spondylolysis, his testimony of continued back pain is 
credible.  See 38 C.F.R. § 3.303(b).  

In February 2006, the Veteran's private physician reported back 
pain, joint pain and myalgia.  A current VA examination is 
desirable to determine the exact nature of the Veteran's current 
back disorder.  

This case requires that several presumptions be addressed.  
First, a veteran is presumed to have been in sound condition when 
examined and accepted for service.  This presumption can only be 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111 
(West 2002).  The nature of spondylolysis raises a possibility 
that it was a pre-existing condition.  However, this is a medical 
question that requires an opinion from a trained medical 
professional.  This is particularly so, because the service 
treatment records show there was some question as to what the 
X-rays showed.  Moreover, the possibility of a superimposed 
injury must be considered.  The Veteran testified that he was 
originally told he had a pinched nerve and the possibility that 
the increased lumbosacral angle was new must be considered.  

Further, the question of aggravation must be considered.  If the 
condition existed before service, it must be determined if the 
trauma, increased lumbosacral angle, back pain, and findings such 
as positive straight leg raising represent an increase in 
severity.  If there was an increase in severity, aggravation will 
be presumed unless there is clear and unmistakable evidence to 
rebut the presumption.  See 38 C.F.R. § 3.306 (2010).  Here, 
again, we need medical opinions to do the required analysis.   

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The Veteran should be scheduled for a 
VA examination of his back.  The claims 
file must be made available to the examiner 
for review.  Any and all imaging studies 
needed to diagnose the Veteran's current 
back disorder must be done.  The examiner 
should respond to the following questions 
with a complete response.  

a.  What is the correct current diagnosis 
for the Veteran's back disorder?  

b.  What are, at least as likely as not, 
the current residuals of the spondylolysis 
and increased lumbosacral angle reported in 
service?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.  

c.  Is there clear and unmistakable 
evidence that spondylolysis existed prior 
to service?  If so, what is that evidence?  

d.  Is there clear and unmistakable 
evidence that the increased lumbosacral 
angle existed prior to service?  If so, 
what is that evidence?  

e.  If the spondylolysis clearly and 
unmistakably existed prior to service, did 
it at least as likely as not increase in 
severity during service?  Please discuss 
the meaning of the March 1, 1977 consult 
which found positive straight leg raising 
and diagnosed nerve root irritation.  

f.  If the spondylolysis existed prior to 
service and increased in severity during 
service, is there clear and unmistakable 
evidence that it was following its natural 
progress?  Is so, what is that evidence?  

2.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


